Cite as 26 I&N Dec. 532 (AAO 2015)

Interim Decision #3830

Matter of LEACHENG INTERNATIONAL, INC.
Decided April 9, 20151
U.S. Department of Homeland Security
U.S. Citizenship and Immigration Services
Administrative Appeals Office
(1) The definition of “doing business” at 8 C.F.R. § 204.5(j)(2) (2014) contains no
requirement that a petitioner for a multinational manager or executive must provide
goods and or services to an unaffiliated third party.
(2) A petitioner may establish that it is “doing business” by demonstrating that it is
providing goods and/or services in a regular, systematic, and continuous manner to
related companies within its multinational organization.
ON BEHALF OF PETITIONER: Alan Lee, Esquire, New York, New York

The petitioner is a United States subsidiary of a Chinese clothing
manufacturing company that filed an Immigrant Petition for Alien Worker
(Form I-140) to classify the beneficiary as a multinational manager or
executive pursuant to section 203(b)(1)(C) of the Immigration and
Nationality Act, 8 U.S.C. §1153(b)(1)(C) (2012). The petitioner seeks to
employ the beneficiary in the position of deputy general manager. The
Texas Service Center Director (“Director”) denied the petition, finding that
the petitioner failed to establish that it had been doing business for at least
1 year as of the date the petition was filed. The petitioner’s appeal to the
Administrative Appeals Office (“AAO”) will be sustained.

I. APPLICABLE LAW
Section 203(b) of the Act states in pertinent part:
(1) Priority workers
Visas shall first be made available . . . to qualified immigrants who are aliens
described in any of the following subparagraphs (A) through (C):
....
(C) Certain multinational executives and managers
1

This decision was originally entered on March 27, 2014. The matter has been
reopened on the Administrative Appeals Office’s own motion for the limited purpose of
making revisions for designation of this decision as precedent.

532

Cite as 26 I&N Dec. 532 (AAO 2015)

Interim Decision #3830

An alien is described in this subparagraph if the alien, in the 3 years preceding
the time of the alien’s application for classification and admission into the
United States under this subparagraph, has been employed for at least 1 year by a
firm or corporation or other legal entity or an affiliate or subsidiary thereof and
the alien seeks to enter the United States in order to continue to render services to
the same employer or to a subsidiary or affiliate thereof in a capacity that is
managerial or executive.

Pursuant to 8 C.F.R. § 204.5(j)(3)(i)(D) (2014), the petitioner must
establish that it has been doing business for at least 1 year. In turn,
8 C.F.R. § 204.5(j)(2) provides that “[d]oing business means the regular,
systematic, and continuous provision of goods and/or services by a firm,
corporation, or other entity and does not include the mere presence of an
agent or office.”

II. FACTUAL BACKGROUND
The petitioner is an affiliate of the beneficiary’s former Hong Kong
employer, both of which are owned by the petitioner’s Chinese parent
company. Established in New York in 2008, the petitioner imports and
sells the parent company’s products to United States customers, primarily
major clothing retailers. The petitioner directly performed these sales
activities through 2011. However, beginning on or about January 2012, it
has provided marketing, sales, and shipping services in the United States
pursuant to a service agreement with its Hong Kong affiliate.
The petitioner submitted a service agreement with its affiliate, which
indicates that the petitioner “accepts commissions from [the Hong Kong
affiliate] on the basis of full investigation of the overseas market” and
provides services. The services include performing marketing research to
support the affiliate’s marketing strategies, assisting in the expansion of its
customer base, supporting customer relations, assisting with after-sales
services, facilitating import customs clearance for foreign-manufactured
products, arranging storage and logistics issues in the United States, and
assisting in the collection of payments.
For these services, the Hong Kong affiliate pays a service fee (“payment
quota multiplied by 3.5%”) and compensates the petitioner for labor and
other expenses (rent, mailing fees, and travel). The petitioner submitted
copies of monthly service fee invoices issued to its Hong Kong affiliate in
amounts ranging from approximately $300,000 to $590,000, along with
evidence of payments received. The petitioner also provided extensive
evidence of its correspondence with customers and other evidence
of its performance of the services outlined in the service agreement.
Furthermore, the petitioner submitted copies of commercial sales invoices
533

Cite as 26 I&N Dec. 532 (AAO 2015)

Interim Decision #3830

issued by the Hong Kong affiliate to United States customers and copies of
bills of lading as evidence of the import and sales activities. Finally, the
record establishes that the petitioner maintains service contracts with
several shipping carriers to fulfill its obligations under the service
agreement.
The Director concluded that the petitioner was not doing business as
required by the regulations, reasoning that the petitioner’s evidence “do[es]
not indicate ‘doing business’ with independent corporations or entities” for
a full year preceding the filing of the petition, but rather “only
demonstrate[s] the shipment of goods from the foreign company to the U.S.
company.” Specifically, the Director found that the petitioner, as a clothing
importer, should have provided invoices or evidence of payment of
invoices from the customers who purchased the clothing for the year
preceding the filing of the petition.
On appeal, the petitioner asserts that the Director erred and that existing
case law and regulatory history support a conclusion that the petitioner
is doing business in a regular, systematic, and continuous fashion despite
the fact that it is not a named party to contracts with buyers in the
United States. The petitioner states that the evidence establishes it acts as
an intermediary between its Hong Kong affiliate and the United States
buyers and suppliers by locating customers and finalizing the details of
sales contracts for the benefit of the affiliate. In a letter submitted on
appeal, the petitioner further explains that while its affiliate is named on
customer contracts, the record shows the petitioner “continues to secure
these sales contracts by marketing, designing, corresponding and finalizing
the terms of every U.S. sales contract” and by receiving all shipments of
imported goods at its New York location. The petitioner contends that the
regulatory definition of “doing business” does not require that it be a direct
party to contracts or a direct provider of goods and services to a
United States customer.

III. ANALYSIS
The Director’s finding that the petitioner did not submit evidence of
doing business with “independent corporations or entities” implies a
requirement that a petitioner must transact directly with an unaffiliated third
party. However, the definition of “doing business” at 8 C.F.R. § 204.5(j)(2)
contains no requirement that a petitioner for a multinational manager or
executive must provide goods or services to an unaffiliated third party.
Neither the plain language nor the regulatory history of the “doing
business” provision supports such a requirement.

534

Cite as 26 I&N Dec. 532 (AAO 2015)

Interim Decision #3830

The regulatory definitions of “doing business” applicable to immigrant
multinational manager and executive petitions and to nonimmigrant
intracompany transferee petitions are nearly identical. Compare 8 C.F.R.
§ 204.5(j)(2) (immigrant multinational executives and managers), with
8 C.F.R. § 214.2(l)(1)(ii)(H) (2014) (L-1 nonimmigrant intracompany
transferees). The former Immigration and Naturalization Service (“INS”)
proposed the current definition of “doing business” in the nonimmigrant
L-1 context in a 1986 proposed rule. See Documentary Requirements for
Nonimmigrants; Waivers, Admission of Certain Inadmissible Aliens,
Parole, 51 Fed. Reg. 18,591, 18,596 (May 21, 1986) (Supplementary
Information) (“‘Doing business’ means the regular, systematic and
continuous provision of goods and/or services by a qualifying organization
and shall not include the mere presence of an agent or office of the
qualifying organization in the United States or abroad.”).
Responding to public commenters’ concern that the proposed definition
might disqualify liaison office arrangements from L-1 classification, the
INS explained in the preamble to its final rule that “[t]he Service recognizes
that company representatives and liaison offices provide services in
the United States, even if the services are to a company outside the
United States.
Such services are included in the doing business
definition . . . .” Temporary Alien Workers Seeking Classification Under
the Immigration and Nationality Act, 52 Fed. Reg. 5738, 5741 (Feb. 26,
1987) (Supplementary Information).2 In its 1991 final rule promulgating
the current “doing business” definition in the immigrant context at 8 C.F.R.
§ 204.5(j)(2), the INS indicated, “This requirement is similar to one
pertaining to intra-company transferees under the L-1 nonimmigrant
classification.” Employment-Based Immigrants, 56 Fed. Reg. 60,897,
60,899 (Nov. 29, 1991) (Supplementary Information). As such, we
interpret the two “doing business” provisions similarly and decline to read a
third party or nonaffiliation requirement into these regulations.
Accordingly, a petitioner may establish that it is “doing business” by
demonstrating that it is providing goods and/or services in a regular,
systematic, and continuous manner to related companies within its
multinational organization. To determine whether a petitioner has met its
burden, we consider the totality of the record, including relevant
documentation to substantiate the petitioner’s business activities. The fact
that a petitioner serves as an agent, representative, or liaison between a
2

The language of the proposed rule differed slightly from the final rule. Compare
51 Fed. Reg. at 18,596, with 52 Fed. Reg. at 5752. No explanation was provided for this
difference. This change in language does not impact the outcome of this case.

535

Cite as 26 I&N Dec. 532 (AAO 2015)

Interim Decision #3830

related foreign entity and its United States customers does not preclude a
finding that it is doing business as defined in the regulations.
Here, the petitioner established that it provides services to its foreign
affiliate by marketing the foreign entity’s products, locating buyers,
maintaining relationships with customers, and facilitating the completion of
sales contracts and shipping arrangements in the United States. It provided
a copy of its service agreement with the foreign affiliate and substantial
evidence that it is, in fact, performing the services specified in the contract
on a regular, systematic, and continuous basis. In this regard, the evidence
presented shows that the petitioner billed the foreign entity for over
$4.1 million in service fees in 2012 and paid $2.5 million in wages to its
employees in the United States.
The petitioner has established that it is doing business based on its
regular, systematic, and continuous provision of services in the
United States, and it has demonstrated that its operation does not
constitute the “mere presence” of an agent or office. 8 C.F.R. § 204.5(j)(2).
Accordingly, the Director’s decision will be withdrawn.

IV. CONCLUSION
In visa petition proceedings, it is the petitioner’s burden to establish
eligibility for the immigration benefit sought. See section 291 of the Act,
8 U.S.C. § 1361 (2012); Matter of Skirball Cultural Center, 25 I&N Dec.
799, 806 (AAO 2012). Here, the petitioner has sustained that burden.
Accordingly, the Director’s decision is withdrawn.
ORDER: The appeal is sustained and the petition is approved.

536

